COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Petty and Senior Judge Haley
UNPUBLISHED


              Argued at Alexandria, Virginia


              DIANNE METZLER
                                                                              MEMORANDUM OPINION* BY
              v.      Record No. 0505-12-4                                     JUDGE ROBERT P. FRANK
                                                                                  NOVEMBER 5, 2013
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                                              Mary Grace O’Brien, Judge

                                (Dianne Metzler, pro se, on briefs). Appellant submitting on briefs.

                                (Kenneth T. Cuccinelli, II, Attorney General; Eugene Murphy,
                                Senior Assistant Attorney General, on briefs), for appellee.
                                Appellee submitting on briefs.


                      Dianne Metzler, appellant, appeals the trial court’s imposition of a “peace bond” pursuant

              to Code § 19.2-19. The only assignment of error granted by this Court is her contention that the

              trial court erred in not granting her request for a jury trial. For the reasons stated, we affirm the

              trial court.1


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                        A panel of this Court denied appellant’s petition for appeal as to the following
              assignments of error: lack of probable cause; admissibility of evidence; sufficiency; bias of the
              trial judge; and consideration of evidence outside the record. Additionally, appellant, in her
              brief, raised a number of issues not part of the assignment of error granted: fraud by the
              prosecutor and all judges involved in this case; violation of her Sixth Amendment right to
              cross-examine; standing; admission of a police report; improper/unethical conduct of the
              prosecutor, the district court judge, the circuit court judge, and the writ panel judges of this
              Court; illegality of the original warrant; violation of her Fifth Amendment right to remain silent;
              violation of her Fourteenth Amendment due process rights; and failure of the writ panel to
              address the relationship between the police and the complaining witness.
                       Rule 5A:20(c) requires us to hold that these issues are waived because they are not part of
              appellant’s assignment of error. See Winston v. Commonwealth, 51 Va. App. 74, 82, 654 S.E.2d
340, 345 (2007) (holding that because an appellant did not include an argument in his questions
                                           BACKGROUND

        This matter arose from a neighborhood disagreement between appellant and her neighbor,

W.B. Pursuant to Code § 19.2-19, W.B. swore out a complaint before a magistrate alleging

appellant threatened to make negative statements regarding W.B.’s job and that “she was going

to patrol the area with her own gun and pit-bull attack dog.” The magistrate issued a summons,

citing Code § 19.2-19, that appellant did “unlawfully threaten to commit violence or injury

against the person or property of [W.B. and H.B.] and family and thus is required to give a

recognizance to keep the peace.” The summons was delivered to appellant in person on August

31, 2011.

        The general district court ordered appellant to post a “peace bond” pursuant to

Code § 19.2-19. Appellant appealed to circuit court.

        In circuit court, the trial court granted the Commonwealth’s motion to deny appellant a

jury trial. On February 29, 2012, the trial court ordered appellant “give a $2,500 recognizance to

keep the peace and have no unlawful contact with [W.B. and H.B.] for a period of one year.”2

        This appeal follows.

                                                ANALYSIS

        Appellant’s assignment of error states that the trial court erred in denying her the right to

trial by jury on the imposition of a peace bond. We note from the outset that appellant is not

challenging the constitutionality of the peace bond statutes, but she simply contends the trial

court erred in not granting her a jury trial.




presented (now assignments of error), the Court would not address it on appeal); see also
Hillcrest Manor Nursing Home v. Underwood, 35 Va. App. 31, 39 n.4, 542 S.E.2d 785, 789 n.4
(2001) (declining to consider an issue on appeal because it was not “expressly stated” in the
questions presented (now assignments of error)).
        2
            Appellant posted the security and was not placed in custody.
                                                 -2-
        We begin our analysis with settled principles of appellate review. “‘Absent clear

evidence to the contrary in the record, the judgment of a trial court comes to us on appeal with a

presumption that the law was correctly applied to the facts.’” Groves v. Commonwealth, 50
Va. App. 57, 61, 646 S.E.2d 28, 30 (2007) (quoting Yarborough v. Commonwealth, 217 Va. 971,

978, 234 S.E.2d 286, 291 (1977)).

        The statute under which the trial court conducted this proceeding specifically requires a

judge, not a jury, to determine whether good cause has been shown. Relying on the clear

language of the statute, the trial court correctly denied appellant’s request for a jury trial.

        “A primary rule of statutory construction is that courts must look first to the language of

the statute. If a statute is clear and unambiguous, a court will give the statute its plain meaning.”

Loudoun County Dep’t of Social Servs. v. Etzold, 245 Va. 80, 85, 425 S.E.2d 800, 802 (1993).

“Generally, the words and phrases used in a statute should be given their ordinary and usually

accepted meaning unless a different intention is fairly manifest.” Woolfolk v. Commonwealth,

18 Va. App. 840, 847, 447 S.E.2d 530, 534 (1994).

        In Ingram v. Commonwealth, 62 Va. App. 14, 741 S.E.2d 97 (2013), this Court reviewed

appellant’s request for a jury trial pursuant to Code § 37.2-1101(A). Despite the plain language

of the statute, which empowers only a “circuit court or district court judge or special justice” to

issue involuntary treatment orders, this Court analyzed whether appellant had federal and state

constitutional rights to a jury trial.3 In deciding appellant did not, the Court stressed the plain

meaning of the statute:

                          Code § 37.2-1101(A) empowers a “circuit court or district
                  court judge or special justice” to issue involuntary treatment
                  orders. Subsection G requires “the court” to make specific
                  findings prior to issuing the order. Subsection H makes clear that
                  “the court” should determine the scope of the treatment covered by
                  the order. Code § 37.2-1102 similarly authorizes “the court” to

        3
            Appellant in this case did not make any constitutional challenge to the statute itself.
                                                  -3-
               order certain actions under specific conditions. The statutory
               scheme assigns the decisionmaking duties entirely to the court and
               makes no allowance for jury trials on any issue.

Ingram, 62 Va. App. at 24, 741 S.E.2d at 67 (footnote omitted).

       Similarly in this case, the statute provides only for a judge, not a jury, to determine

whether good cause has been shown. Thus, we find no error in the trial court following the

statute and denying appellant a jury trial.

                                                                                           Affirmed.




                                                -4-